Citation Nr: 0305288	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from December 1966 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a back 
disorder.

In the appellant's May 1994 Notice of Disagreement, he also 
informed the RO that a private care provider had diagnosed 
him as having a cervical spine sprain, bilateral carpel 
tunnel syndrome, and herniated lumbar discs, and that the 
medical information regarding these disorders had been sent 
to the RO.  There is no record in the case file that the RO 
ever addressed or adjudicated the cervical spine and carpel 
tunnel syndrome issues.  Therefore, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A November 1971 RO decision denied service connection for 
a back disorder.  The appellant was notified of the decision 
and advised of his right to appeal.  He did not do so, and 
the decision became final.

2.  In July 1992, the appellant sought to reopen the claim of 
service connection for a back disorder.  Medical evidence 
received after the November 1971 RO decision reveled that the 
appellant to have a herniated disc at L5-S1.

3.  A September 2001 Board decision granted the appellant's 
appeal to the extent that he had submitted new and material 
evidence and reopened his claim.

4.  The appellant has a current herniated L5-S1 disc 
disability.

5.  Appellant's service medical records (SMR) reflect entries 
of complaints of and treatment for back pain.  A continuing 
disorder was not diagnosed.

6.  The physical examination at separation noted treatment 
for back strain with no sequela and rated appellant's 
musculoskeletal system as normal.

7.  There is no record of complaints, findings, or treatment, 
for a back disorder proximate to service.

8.  Appellant injured his back in 1991 while performing his 
job.

9.  The competent credible evidence does not show that 
appellant's current back disorder was incurred in or 
aggravated by military service.


CONCLUSION OF LAW

Appellant's back disorder was not incurred during or 
aggravated by his military service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  A September 2001 Board decision, which remanded 
the case for further development, specifically referenced the 
VCAA and its requirements of notice and the duty to assist.  
The RO was directed to comply with the VCAA and to reconsider 
the claim.  Appellant received a copy of that decision.  
Further, in a September 2001 letter, the RO specifically 
informed the appellant of the provisions of the VCAA and VA's 
obligations thereunder.  Further, the RO informed the 
appellant of the Board's remand of the case back to the RO 
for further development.  The letter also instructed 
appellant that, if he had any additional evidence or argument 
to present in support of his claim, he should present it.  It 
also asked appellant again for names and addresses of any 
care providers who treated him and the dates of treatment, 
and  if he had any records not already submitted he wished 
made part of the file.  If so, the RO requested details and 
provided consent release forms for him to authorize the to 
obtain them on his behalf.  The letter informed appellant of 
the evidence necessary he should submit to substantiate his 
claim and that the RO would obtain any VA treatment records 
related to him.  Therefore, the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regards to the duty to assist, the appellant was 
provided a VA medical examination to assess the current state 
of his back disorder.  Further, the record of an official 
Social Security Administration determination was obtained, as 
well as all of the VA and private treatment records appellant 
identified.  All of these records have been associated with 
the claim file.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Factual background

The appellant's SMR include one dated in October 1968 wherein 
he complained of pain in the right posterior shoulder.  On a 
December 1968 record, he complained of back pain. The 
examiner noted that the appellant was "looking for a duty 
excuse," but none was given as his back was normal by 
examination.  On a January 7, 1969, record, the appellant 
complained of pain in the back and right knee.  Examination 
revealed a bruised right knee and tendonitis in the right 
shoulder, and the shoulder was injected.  The next entry, 
also dated January 7, noted that the appellant wanted a duty 
excuse for the shoulder complaint and was given one only for 
light duty.

On March 29, 1969, the appellant reported that he pulled the 
right rhomboid muscle and had pain in that area.  He 
complained of back pain on March 31, and the examiner noted 
that he had seen the appellant "on several previous occasions 
for assorted muscular complaints" and that, "in each case, 
the physical findings were inconsistent with the degree of 
[symptoms]."  The impression was malingering and a diagnosis 
was not made.  Nevertheless, the appellant was admitted and 
an April 4 discharge record noted that the appellant strained 
the muscles of his right shoulder while doing a "handstand," 
and he was discharged to duty without any restrictions noted.  
At an October 1970 separation examination, the appellant 
reported that he had strained his back in 1969 but that there 
were no complaints and no sequelae.  His spine was normal by 
clinical evaluation.

In September 1971, the appellant claimed service connection 
for a back disorder.

At an October 1971 VA examination, the appellant reported 
that he injured his back in 1969 and currently had a "lump" 
in the low back.  On examination, no "lump" was found, and 
there was neither spasm nor tenderness of the paravertebral 
muscles. Testing range of motion showed forward flexion to 
120 degrees, extension to 40 degrees, and lateral flexion to 
50 degrees on the left and to 60 on the right.  His gait was 
normal, he dressed and undressed normally, and he could stand 
on his toes and heels. X-ray studies were normal.  The 
impression was that there was no orthopedic disorder of the 
lumbosacral spine.

A November 1971 RO decision noted back complaints in service 
but denied service connection for a back disorder for lack of 
a current disability.  The appellant was notified of the 
decision by a letter dated that same month, and he did not 
appeal.

In a July 1992 informal claim, followed in September by a 
formal one, the appellant contended that he had had back pain 
for many years but did not seek treatment for fear that doing 
so would adversely affect his employment.

An August 1992 RO letter reminded him that the same claim had 
been denied in 1971, that the decision that did so was final, 
and that the claim could only be opened upon receipt of new 
and material evidence.

VA outpatient treatment records were obtained, and one dated 
in June 1992 noted that the appellant injured his back in 
August 1991 and had a herniated disc at L5-S1.

In October 1992, the RO asked the appellant for names and 
addresses of private physicians he had seen.

An August 1991 record from University Hospital noted 
complaints of back pain and numbness of the hands. The 
diagnosis was median/ulnar nerve compression syndrome, but a 
back disorder was not diagnosed.

In a December 1991 letter to the State Insurance Fund, a 
medical doctor noted that the appellant had given a medical 
history of a back injury in service from which he had fully 
recovered.  He stated, however, that on August 1, 1991, while 
lifting a heavy object at work, the appellant had neck pain 
that radiated to his hands and low back.  On examination, 
gait was normal, and there was no sciatic tilt.  The 
appellant complained of midline tenderness of the lumbar 
spine, but there was no muscle spasm.  Range of motion of the 
lumbar spine was one-third normal.  He could walk on his 
heels and could only walk on his toes with difficulty.  He 
could get on and off the examining table with no problem and 
squat without pain; straight leg raising was negative.  An 
August 1991 report noted that nerve conduction studies of the 
lower extremities were normal.  Diagnoses included 
lumbosacral strain.  The examiner specifically noted that, 
"[b]ased on the claimant's history, with no prior problems to 
any of the aforementioned areas, mainly neck, back, and 
hands, I feel that the causal relationship to the accident of 
8/2/91 does exist."

In a February 1992 letter to the Department of Social 
Services, a medical doctor with the North Broadway Medical 
Associates, reported that examination of the appellant showed 
straight leg raising positive at 50 degrees but that he could 
stand and walk on his toes and heels.  Deep tendon reflexes 
were 3+, and sensation was not diminished in the lower 
extremities.  There was no tenderness and no spasm of the 
lumbar spine, and, on testing range of motion, forward 
flexion was to 90 degrees, extension was to 30, and lateral 
flexion was to 17 degrees with slight discomfort.  Diagnoses 
included chronic lumbosacral strain and rule out herniated 
disc.

An April 1992 letter from a medical doctor with the Sports 
Medicine Resource, noted the appellant's August 1991 work-
related back injury. After an examination, and a review of 
diagnostic testing that had been conducted, diagnoses 
included "[l]umbosacral strain with HNP L5-S1 causally 
related to accident sustained at work on August 1, 1991."

In an October 1992 letter to a law firm, a private medical 
doctor reported that he first saw the appellant in September 
1991 at which time the appellant reported injury, with 
resulting low back pain, sustained in an August 1991 work-
related accident. Straight leg raising was positive at 45 
degrees bilaterally, but there was no sensory deficit.  
Reflexes were physiological, and muscle strength, tone and 
coordination in the lower extremities were good.  Nerve 
conduction studies in the lower extremities were normal.  
April 1992 magnetic resonance imaging showed a herniated disc 
at L5-S1.  The appellant was last seen in September 1992, and 
diagnoses included herniated lumbar disc.  The doctor noted, 
in a paragraph headed "Causality," that there was "every 
reasonable medical certainty that [the appellant's] spectrum 
of complaints are related to his occupation."

At a November 1992 VA examination, there was tenderness of 
the paraspinal muscles bilaterally.  Forward flexion was to 
85 degrees; extension was to 30; lateral flexion was to 30 
degrees, bilaterally; and rotation was to 40 degrees, 
bilaterally. Deep tendon reflexes were 3+ at the knees and 2+ 
at the ankles.  Sensation was intact and equal, and strength 
was 5/5 bilaterally.  X-ray studies of the lumbosacral spine 
were reported as normal, but the examiner reviewed the 
magnetic resonance imaging that the appellant brought and 
noted the herniated disc at L5-S1.  Diagnoses were low back 
pain and herniated disc at L5-S1.

A February 1993 decision by the Social Security 
Administration found the appellant disabled as a result of an 
August 1991 work-related injury and awarded him disability 
benefits.

An April 1994 VA outpatient treatment record noted that the 
appellant was receiving Social Security disability and 
worker's compensation and that he wanted a letter from the 
examiner attributing a back disorder to his military service.

An October 2002 VA medical examination report reflects that 
the examiner reviewed the appellant's case file and his 
medical history.  The examiner was requested to provide an 
opinion as to whether appellant's lower back disorder is 
related to his military service.  The examination report 
reflects that the examiner concluded that it is more likely 
that appellant's symptomatology is related to his 1991 injury 
rather than to the incidents documented in the SMR.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Appellant, in statements to the RO and in correspondence to 
his senator, contends that his current lower back disorder is 
a continuation of the episodes he experienced while in active 
service, and that his SMR and personnel records corroborate 
his assertion that his back disorder was chronic while in 
active service and remained so.  Specifically, he contends 
that the "light duty" recommendation reflected in the 
January 1969 SMR entry was in fact a permanent medical edict, 
which led to his summary court-martial conviction as well as 
a change in his military specialty.  Appellant asserts that, 
because medical personnel recommended light duty for him, and 
because his back was very painful in January 1969, he was 
unable to report to work.  As a result, he was court-
martialed.  For example, on his November 1995 Form 1-9, 
appellant posits that, if his back disorder was not 
considered chronic while he was in active service, why was he 
reduced in grade by a summary court-martial and given light 
duty?

Official records associated with the claim file reflect that, 
in February 1969, while assigned to Phan Rang Air Base, 
Vietnam, appellant was tried and convicted, contrary to his 
pleas, by summary court-martial for two instances of failure 
to go to his appointed place of duty on 19 and 20 January 
1969 (he was found not guilty of failure to go on 15 January 
1969).  His sentence was a reduction of one grade to that of 
Airman.  In view of the fact the trial was by summary court-
martial, a transcript of the trial proceedings was not 
required nor was one made.  See Uniform Code of Military 
Justice, Article 54(c)(2), 10 U.S.C. § 854(c)(2); Manual For 
Courts-martial (MCM), 1969 (Rev),  79e and 91c; Air Force 
Manual 111-1, Military Justice Guide, 18 December 1968,  6-
21.  Thus, there is no record of whether appellant presented 
a defense to the charge and, if so, what that defense was.  
In any event, the Board finds no basis on which to conclude 
that the conviction corroborates appellant's assertion that 
his 1969 back disorder was chronic rather than transitory.  
Further, the Board does note, however, that physical 
inability to perform one's duty or be at a specified location 
would have been a defense to the charge if not disproved by 
other evidence.  See MCM, 1969 (Rev),  216.  Consequently, 
the Board may infer from appellant's conviction that, if such 
a defense was presented by appellant, it was rejected by the 
court-martial.

Appellant next asserts that, after his court-martial 
conviction, his superiors finally adhered to the medical 
recommendation to assign him to light duty, and he was on 
"light duty" for the remaining two years of his service, as 
evidenced by the change in his military duties without the 
benefit of formal training.  The essential facts of 
appellant's assertion are corroborated by official records 
but not the asserted reason therefor.

The positive evidence in support of appellant's assertion is 
that his personnel records reflect that his Air Force 
Specialty Code was changed from that of a jet aircraft 
mechanic to apprentice illustrator in April 1969, and he 
completed his active service in that capacity.  Further, his 
personnel records do not reflect that he attended a formal 
course of training to perform the duties of an illustrator.  
His performance reports indicate that he learned the 
necessary skills via on-the-job training and did so quickly 
and very well.  The negative evidence, however, is that there 
is no support whatsoever in the records that appellant was no 
longer physically able to work as a jet aircraft mechanic.

As noted above, the 31 March 1969 SMR entry reflects an 
impression of malingering and no medication was prescribed.  
Appellant's SMR do not support his assertion that he in 
effect was given permanent light duty.  There is no evidence 
of any light duty excuse after 7 January 1969.  Also as noted 
above, on 4 April 1969, appellant was discharged from the 
Pang Rang Air Base dispensary to duty without restriction.  
The Air Force Form 565-5, Clinical Record Cover Sheet, 
reflects no change in his physical profile from that of 
physically qualified for general military service.  This also 
was the assessment of appellant's physical examination at 
separation.  No back abnormality was delineated on 
examination for separation.

Additional negative evidence against appellant's assertion is 
the private medical examination reports issued in support of 
his application for Social Security Administration disability 
benefits.  There are at lest two references to medical 
history provided by appellant that his back episodes during 
military service were resolved, and that his current 
disability is due to his 1991 work-related injury.  There are 
no references to appellant experiencing back problems or 
seeking treatment for back problems prior to 1991.  Further, 
the opinions of the private physicians who evaluated him 
restricted their assessments of causality to his 1991 injury.  
There is no medical evidence of a linkage to his military 
service.

Finally, the October 2002 VA medical examination report 
reflects an assessment that appellant's current back disorder 
more likely is related to his 1991 work related injury rather 
than to his military service.  Therefore, the Board finds the 
preponderance of the evidence is against the granting of 
service connection.  The evidence is not in equipoise so as 
to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for a back disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

